PROSPECTUS NORTHWEST RESOURCES, INC. SHARES OF COMMON STOCK INITIAL PUBLIC OFFERING This prospectus relates to our offering of 3,000,000 new shares of our common stock at an offering price of $0.006 per share. The minimum purchase for a single investor is $240 for 40,000 shares. The offering will commence promptly after the date of this prospectus and close no later than 120 days after the date of this prospectus. However, we may extend the offering for up to 90 days following the 120 day offering period. We will pay all expenses incurred in this offering. The shares are being offered by us on a “best efforts” basis and there can be no assurance that all or any of the shares offered will be subscribed.If less than the maximum proceeds are available to us, our planned exploration and prospects could be adversely affected.There is no minimum offering required for this offering to close. All funds received as a result of this offering will be immediately available to us for our general business purposes.The Maximum Offering amount is 3,000,000 shares ($18,000). The offering is a self-underwritten offering; there will be no underwriter involved in the sale of these securities. We intend to offer the securities through our officers and Directors, who will not be paid any commission for such sales. Offering Price Underwriting Discounts and Commissions Proceeds to Company Per Share None Total (maximum offering) None Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.006 per share. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is:March 1, 2011 2 Table of Contents Table of Contents Page Summary 5 Risk Factors 7 Risks Related To Our Financial Condition and Business Model 7 If we do not obtain additional financing, including the financing sought in this offering, our business will fail. 7 Because we will need additional financing to fund our planned exploration activities, our accountants believe there is substantial doubt about our ability to continue as a going concern. 7 Because we have only recently commenced business operations, we face a high risk of business failure. 8 Because our executive officer does not have any training specific to the technicalities of mineral exploration, there is a higher risk our business will fail. 8 Because our sole officer and director has no prior experience as a chief executive or as the head of a public company, we may be hindered in our ability to efficiently and competitively execute our business strategy and achieve profitability. 8 Because of the unique difficulties and uncertainties inherent in the mineral exploration business, we face a high risk of business failure. 8 Because we anticipate our operating expenses will increase prior to our earning revenues, we may never achieve profitability. 9 Because our offering will be conducted on a best efforts basis, there can be no assurance that we can raise the money we need. 9 Because our president has only agreed to provide his services on a part-time basis, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 9 Because we will incur additional costs as the result of becoming a public company, our cash needs will increase and our ability to achieve net profitability may be delayed. 10 If we are unable to successfully compete within the mineral exploration business, we will not be able to achieve profitable operations. 10 Because the Check and Checkmate property has not been physically examined by our sole officer and director, we may face an enhanced risk that the property will not contain commercially viable deposits of gold or other minerals. 10 Because of factors beyond our control which could affect the marketability of any substances found, we may be difficulty selling any substances we discover. 10 Risks Related To Legal Uncertainty 11 Because we will be subject to compliance with government regulation which may change, the anticipated costs of our exploration program may increase. 11 Because the United States owns the land covered by the Check and Checkmate property, our ability to conduct mining operations on the property is subject to the regulatory supervision of the federal government and we can be ejected from the land and our interest in the land could be forfeit. 11 Risks Related To This Offering 11 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 11 Because FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock, investors may not be able to sell their stock should they desire to do so. 12 Because state securities laws may limit secondary trading, investors may be restricted as to the states in which they can sell the shares offered by this prospectus. 12 3 Table of Contents Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 12 Because we will be subject to the “Penny Stock” rules, the level of trading activity in our stock may be reduced. 13 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 13 Because purchasers in this offering will experience immediate and substantial dilution in the net tangible book value of their common stock, you may experience difficulty recovering the value of your investment. 13 If we undertake future offerings of our common stock, purchasers in this offering will experience dilution of their ownership percentage. 13 Forward-Looking Statements 14 Use of Proceeds 14 Determination of Offering Price 15 Dilution 15 Plan of Distribution 16 Description of Securities 19 Interest of Named Experts and Counsel 22 Description of Business 22 Description of Property 31 Legal Proceedings 32 Market for Common Equity and Related Stockholder Matters 33 Financial Statements 35 Management Discussion and Analysis of Financial Condition and Results of Operations 36 Changes in and Disagreements with Accountants 38 Directors and Executive Officers 39 Executive Compensation 40 Security Ownership of Certain Beneficial Owners and Management 42 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 42 Certain Relationships and Related Transactions 43 Available Information 43 Dealer Prospectus Delivery Obligation 43 Other Expenses of Issuance and Distribution 44 Indemnification of Directors and Officers 44 Recent Sales of Unregistered Securities 45 Exhibits 46 Undertakings 46 Signatures 48 4 Table of Contents Summary Northwest Resources, Inc. The Company We are a exploration stage mineral exploration company incorporated in Nevada on May 21, 2010.On June 22, 2010, we acquired a 100% ownership interest in the Check and Checkmate placer mining claim located in Plumas County, California.The Check and Checkmate claim is located on federal lands administered by the U.S. Forest Service and the Bureau of Land Management.Our ownership rights on the claim are limited to the exploration and extraction of mineral deposits subject to applicable regulations.The Check and Checkmate claim is roughly 70 acres in size and is located on Little Blackhawk Creek near Quincy, California. We have performed an initial reconnaissance sampling program on our mining claim.Our initial sampling program indicated the presence of gold in the sediments which were sampled, with the highest and coarsest populations of gold being located in samples from older mining excavations taken from at or near the bedrock. Based upon the results of our initial reconnaissance sampling program, our consulting geologist has recommended an additional program of bulk sampling from both stream sediments and waste piles from historical excavations, as well as geophysical investigations.Our planned additional exploration activities will be designed to explore for indications that the Check and Checkmate claim may contain commercially viable quantities of gold.We have not identified commercially exploitable reserves of gold or other precious metals on the Check and Checkmate claim to date.We are an exploration stage company and there is no assurance that commercially viable gold quantities exist on the Check and Checkmate mineral claim. Further exploration activities beyond our currently planned exploration program will be dependent upon a number of factors, including our consulting geologist’s recommendations based upon the exploration program results, and our available funds. Since we are in the exploration stage of our business plan, we have not yet earned any revenues from our planned operations. As of November 30, 2010, we had $9,904 cash on hand and current liabilities in the amount of $8,146. Accordingly, our working capital position as of November 30, 2010 was $1,758.Since our inception through November 30, 2010, we have incurred a net loss of $11,742.We attribute our net loss to having no revenues to offset our expenses and the professional fees related to the creation and operation of our business.Our management estimates that, until such time that we are able to identify a commercially viable mineral deposit and to generate revenue from the extraction of gold on our mineral claims we will continue to experience negative cash flow. Our fiscal year end is November 30.Our principal offices are located at 1285 Baring Blvd., Sparks, Nevada 89434.Our phone number is (775) 771-3176. 5 Table of Contents The Offering Securities Being Offered Up to 3,000,000 shares of our common stock. Offering Price The offering price of the common stock is $0.006 per share.There is no public market for our common stock.We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares in our stock. Upon the effectiveness of the registration statement of which this prospectus is a part, we intend to apply through FINRA to the over-the-counter bulletin board, through a market maker that is a licensed broker dealer, to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. We currently have no market maker who is willing to list quotations for our stock. Further, even assuming we do locate such a market maker, it could take several months before the market maker’s listing application for our shares is approved. Minimum Number of Shares To Be Sold in This Offering n/a Maximum Number of Shares To Be Sold in This Offering Securities Issued and to be Issued 8,000,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Our sole officer and director, Taylor Edgerton, owns an aggregate of 100% of the common shares of our company and therefore have substantial control.Upon the completion of this offering, our officers and directors will own an aggregate of approximately 72.73% of the issued and outstanding shares of our common stock if the maximum number of shares is sold. Number of Shares Outstanding After The Offering If All The Shares Are Sold Use of Proceeds If we are successful at selling all the shares we are offering, our proceeds from this offering will be approximately $18,000. We intend to use these proceeds to execute our business plan. Offering Period The shares are being offered for a period up to 120 days after the date of this Prospectus, unless extended by us for an additional 90 days. Summary Financial Information Balance Sheet Data Fiscal Year Ended November 30, 2010 (derived from audited financial information) Cash $ Total Assets $ Liabilities $ Total Stockholder’s Equity
